DETAILED ACTION
This Non Final Office Action is in response to Application filed on 04/24/2020.
Claims 1-20 filed on 04/24/2020 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 04/24/2020 are accepted.

Examiner’s Note
Applicant recites in the preamble of claims 15-20 “computer-readable non-transitory memory medium”. Examiner interprets the computer-readable medium in the above excerpt as non-transitory.

Claim Objections
Claims 6 and 15-20 objected to because of the following informalities:  
Claims 6 and 19 recite “the instructions further cause includes an operating system executed by the information handling system”, “the instructions further cause includes…”, emphasis in italic. Examiner recommends removing “includes” from the above excerpts.
Claims 15-20 recite “computer-readable non-transitory memory medium”, examiner recommends replacing the above excerpt with “non-transitory computer-readable memory medium” in order to definitively recite that the “computer-readable” is a non-transitory medium.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et. al. (US 20030065933 A1), hereinafter Hashimoto, in view of Orakkan (US 20080298297 A1), hereinafter Orakkan, Shin (US 20190173858 A1), hereinafter Shin.

	Regarding claim 1, Hashimoto teaches an information handling system, comprising: at least one processor; and a memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor; wherein, when the instructions are executed by the at least one processor (Hashimoto [0036] “…there is provided a microprocessor, comprising: a task register configured to store a task identifier of a currently executed task; a cache memory formed by a plurality of cache lines, configured to read data that are stored in an encrypted form at an external memory, in a plaintext form in correspondence to the task identifier in units of cache lines, when a task is requested; an encryption processing unit configured to decrypt the data in the encrypted form into plaintext form by using block corresponding encryption keys that are different for different cache lines; and an address range register configured to store an address range of the data in the encrypted form in correspondence to the task identifier), the instructions cause the information handling system to: 
[receive a public encryption key from another information handling system, different from the information handling system]; 
receive, from the other information handling system, one or more memory address ranges of a memory device and respectively associated one or more encrypted symmetric encryption keys (Hashimoto [0037] “an encryption processing unit connected to the first cache memory, the second cache memory and the key value table, and configured to receive the encryption key from the key value table and the offset value from the first cache memory and supply the execution codes to the first cache memory after decrypting the execution codes according to the encryption key and the offset value, and receive the encryption key from the key value table and the address range from the second cache memory and supply the data to the second cache memory after decrypting the data according to the encryption key and the address range.”, other information handling system corresponds to the system comprising key value table and second cache memory, key is symmetric as disclosed in [0094], [0012] “The software vendor-1 develops a program 22-1, selects a program key-1 24-1 as an encryption key, and produced an encrypted program 23-1 by encrypting a plaintext program 22-1. Then, the software vendor-1 produces a distribution key-1 25-1 by encrypting the program key-1 by using the public key-A unique to the processor-A of a distribution target system 2.”, where the encryption key is a program key encrypted using a public key-A), 
wherein the one or more encrypted symmetric encryption keys were encrypted via an asymmetric cryptographic process with [a private] (public) encryption key associated with the [public] (secret) encryption key; and decrypt, via the asymmetric cryptographic process, the one or more encrypted symmetric encryption keys to obtain one or more symmetric encryption keys respectively associated with the one or more memory address ranges (Hashimoto [0012] “The software vendor-1 develops a program 22-1, selects a program key-1 24-1 as an encryption key, and produced an encrypted program 23-1 by encrypting a plaintext program 22-1. Then, the software vendor-1 produces a distribution key-1 25-1 by encrypting the program key-1 by using the public key-A unique to the processor-A of a distribution target system 2.”, where a public key is part of the asymmetric process as disclosed in e.g. [0015], [0088] “The processor-A reads the distribution key 125, and decrypts the distribution key by using the secret key-A at a protection logic 106. The encrypted program arranged in the memory 108 is read into the cache memory 104 in units of blocks and decrypted in units of blocks by using the decrypted distribution key. At this point, a feature of the processor-A is that it has a capability for generating a block corresponding key in correspondence to each one of a plurality of encrypted blocks from a limited number of secrets, such as two constants Kx and Cx, for example, and carrying out the decryption in units of blocks.), where [0037] “decrypting the data according to the encryption key and the address range.”, 
wherein the asymmetric cryptographic process utilizes the [public] (secret) encryption key to decrypt the one or more encrypted symmetric encryption keys to obtain one or more symmetric encryption keys (Hashimoto [0015] “The microprocessor-A reads the distribution key 25-1, and decrypts it by using the secret key-A corresponding to the public key-A to obtain the program key-1. The key decryption processing is carried out at a protection logic 6 inside the microprocessor.”); 
[wherein the information handling system is configured to physically receive the memory device, which includes at least one volatile memory medium and at least one non-volatile memory medium], 
wherein the memory device was utilized by the other information handling system to store information in an encrypted fashion (Hashimoto [0084] “More specifically, the program formed by execution codes and data such as initialization data is encrypted by using a program key selected by the software vendor 121, and the program key used for the encryption is encrypted by using a public key-A of the processor-A of the target system 102 to generate a distribution key.”, [0085] “At this point, the software vendor 121 divides the program and the initialization data into a plurality of blocks, and encrypts them by using a different key for each block.”); and 
wherein the instructions further cause the information handling system to: 
decrypt, via a symmetric encryption process, first encrypted data stored by the at least one non-volatile memory medium to obtain first data, wherein the symmetric encryption process utilizes a first encryption key of the one or more symmetric encryption keys associated with a first address range of the one or more address ranges, wherein the first encrypted data is stored via the first address range; and decrypt, via the symmetric encryption process, second encrypted data stored by the at least one non-volatile memory medium to obtain second data, wherein the symmetric encryption process utilizes a second encryption key of the one or more symmetric encryption keys associated with a second address range of the one or more address ranges, wherein the second encrypted data is stored via the second address range (Hashimoto [0084-0085] discloses different blocks encrypted with different encryption key, where key is symmetric as disclosed in [0094], and subsequently [0088] “The processor-A reads the distribution key 125, and decrypts the distribution key by using the secret key-A at a protection logic 106. The encrypted program arranged in the memory 108 is read into the cache memory 104 in units of blocks and decrypted in units of blocks by using the decrypted distribution key. At this point, a feature of the processor-A is that it has a capability for generating a block corresponding key in correspondence to each one of a plurality of encrypted blocks from a limited number of secrets, such as two constants Kx and Cx, for example, and carrying out the decryption in units of blocks.”, [0036] “…an address range register configured to store an address range of the data in the encrypted form”, [0079] “decrypting the data according to the encryption key and the address range”, where the various keys corresponding to different address ranges corresponds to the first key, second key, etc. as further disclosed in [0139]).
Hashimoto does not disclose the below limitations.
Orakkan discloses non-volatile memory medium and further discloses wherein the information handling system is configured to physically receive the memory device, which includes [at least one volatile memory medium and] at least one non-volatile memory medium (Orakkan discloses access card storing updated data physically transferred from base station to the satellite station, [0064] “…the base station 100, using a predetermined encryption key, at step 720, will encrypt the data updates. The encrypted data update is "written" to the access card 600, at step 730.”, [0065] “The access card 600 is then transferred to the satellite access station 110.sub.n and read by an identification device 300, at step 750. The data stored or written on the access card 600 will be "dumped" to the identification device 300. The satellite access station 110.sub.n will decrypt the data, at step 755, using either a preset decryption key stored in memory or the new decryption key encoded in the access card 600.”, [0058] “The access card 600 can be a smart card, an RFID carder, a near field communication device, or any other access control card.”, where the access card stores/writes data in non-volatile manner, i.e. magnetically retaining data even without power, as disclosed in [0064] “The manner in which the data updates are written to the access card will depend on the type of card. For example, the data update can consist of encrypted numbers that have been magnetically written onto a normal magnet swipe card.”, where the access card stores data to be decrypted by the satellite access station 110.sub.n).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto to incorporate the teaching of Orakkan to utilize the above feature, with the motivation of controlling access to multiple target areas using a base station and at least one satellite access station, where the base station can be used to update data in the at least one satellite access station, as recognized by (Orakkan, [0002]).
Hashimoto in view of Orakkan disclose the aforementioned limitations, where Hashimoto uses public key for encryption and a secret/private key for decryption, however, Hashimoto in view of Orakkan do not disclose the below limitations where encryption is performed by secret key and decryption is performed by public key.
Shin discloses receive a public encryption key from another information handling system, different from the information handling system, encryption using a public key and decryption using a private key associated with the public key (Shin [0139] “[0139] Also, the authentication key processor 2582 may receive an encryption key or a decryption key from the user terminal 201 by using the authentication key. When message transmission and reception become possible through the authentication, the authentication key processor 2582 may enable decryption and encryption of a message by performing control to share the encryption key or the decryption key. In this case, the encryption key or the decryption key may be encrypted by using the authentication key and may be transmitted from the user terminal 201 to the user terminal 202.”, [0125] “the user terminal 200 or 300 according to the present example embodiment may generate a private key for encrypting the first message or a public key for decrypting the first message by the user terminal 200, which transmits the first message, or by the second user terminal 300, which receives the first message. A message encrypted by using a first private key may be decrypted by using a first public key corresponding to the first private key”, [0145] “In operation S120, the first user terminal 201 may generate an encryption key for encrypting the first message. In some example embodiments, the first user terminal 201 may generate the encryption key (private key) for encrypting the first message and a decryption key (public key) corresponding to the encryption key.”),
Shin further discloses memory device include volatile medium (Shin [0050] “Units and/or devices…may also include one or more storage devices. The one or more storage devices may be tangible or non-transitory computer-readable storage media, such as random access memory (RAM), read only memory (ROM), a permanent mass storage device (such as a disk drive), solid state (e.g., NAND flash) device, and/or any other like data storage mechanism capable of storing and recording data.”, were the device include RAM, which is a volatile memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto in view of Orakkan to incorporate the teaching of Shin to utilize the above feature, with the motivation of utilizing on of the finite asymmetric cryptography which is difficult to decrypt, where the public and private keys have a correspondence relationship with respect to each other in terms of encryption and decryption, as recognized by (Shin [0125]), and further use a volatile memory, which is known in the computer field to be faster than the non-volatile counterpart.

Claims 8 and 15 are directed to a method and a computer-readable non-transitory memory medium, respectively, associated with the system claimed in claim 1. Claims 8 and 15 are similar in scope to claim 1, and are therefore rejected with the same rationale and motivation as claim 1. 

Regarding claim 6, Hashimoto in view of Orakkan and Shin teaches the information handling system of claim 1, wherein, to decrypt the first encrypted data stored by the at least one non-volatile memory medium to obtain the first data, the instructions further cause includes an operating system executed by the information handling system to decrypt, with the first encryption key of the one or more symmetric encryption keys associated with the first address range of the one or more address ranges, the first encrypted data stored by the at least [one non-volatile] memory medium to obtain the first data (Hashimoto [0084-0085] discloses different blocks encrypted with different encryption key, where key is symmetric as disclosed in [0094], and subsequently [0088] “The processor-A reads the distribution key 125, and decrypts the distribution key by using the secret key-A at a protection logic 106. The encrypted program arranged in the memory 108 is read into the cache memory 104 in units of blocks and decrypted in units of blocks by using the decrypted distribution key. At this point, a feature of the processor-A is that it has a capability for generating a block corresponding key in correspondence to each one of a plurality of encrypted blocks from a limited number of secrets, such as two constants Kx and Cx, for example, and carrying out the decryption in units of blocks.”, [0036] “…an address range register configured to store an address range of the data in the encrypted form”, [0079] “decrypting the data according to the encryption key and the address range”, where the various keys corresponding to different address ranges corresponds to the first key, second key, etc. as further disclosed in [0139], Hashimoto further discloses in e.g. [0061, 0087, 0109] operating system (OS) being executed).  
Hashimoto does not explicitly disclose non-volatile memory medium. Orakkan discloses non-volatile memory medium, rationale and motivation in claim 1 apply.

Claims 13 and 19 are directed to a method and a computer-readable non-transitory memory medium, respectively, associated with the system claimed in claim 6. Claims 13 and 19 are similar in scope to claim 6, and are therefore rejected with the same rationale and motivation as claim 6. 
 
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et. al. (US 20030065933 A1), hereinafter Hashimoto, in view of Orakkan (US 20080298297 A1), hereinafter Orakkan, Shin (US 20190173858 A1), hereinafter Shin, and Loh et. al. (US 20150277949 A1), hereinafter Loh.

Regarding claim 2, Hashimoto in view of Orakkan and Shin teaches the information handling system of claim 1, 
Hashimoto in view of Orakkan and Shin do not disclose virtual machines.
Loh discloses wherein the first address range of the memory device is associated with a first virtual machine; and wherein the second address range of the memory device is associated with a second virtual machine, different from the first virtual machine (Loh Figure 2A [0034] “…each virtual machine at creation may be assigned by VMM 118 to use a specific portion of the memory. For example, VMM 118 may designate a virtual machine to access an address range of the memory so that different virtual machines may access different address ranges of the memory”).

Claims 9 and 16 are directed to a method and a computer-readable non-transitory memory medium, respectively, associated with the system claimed in claim 2. Claims 9 and 16 are similar in scope to claim 2, and are therefore rejected with the same rationale and motivation as claim 2. 
  

Claims 3-4, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et. al. (US 20030065933 A1), hereinafter Hashimoto, in view of Orakkan (US 20080298297 A1), hereinafter Orakkan, Shin (US 20190173858 A1), hereinafter Shin, and Shanbhogue et. al. (US 20200202012 A1), hereinafter Shanbhogue.

Regarding claim 3, Hashimoto in view of Orakkan and Shin teaches the information handling system of claim 1, 
Hashimoto in view of Orakkan and Shin do not disclose the below limitations, where the memory device includes a non-volatile dual-inline memory module. 
Shanbhogue discloses wherein the memory device includes a non-volatile dual-inline memory module that includes the at least one non-volatile memory medium and the at least one non-volatile memory medium (Shanbhogue [0044] “With additional reference to FIG. 1A, the memory 132 may include any type of persistent or non-volatile media, such as a flash memory device, a solid-state device (SSD), a memristor, phase change memory (e.g., PCS, PCM, PCME, PCRAM, Ovonic Unified Memory, Chalcogenide RAM, C-RAM, etc.), or other storage or memory device. The memory 132 may store instructions and/or data represented by data signals that are to be interpreted and/or executed by the processor cores…the memory 132 is a dual-inline memory module (DIMM). The memory 132 may also include volatile memory, such as in the form of random access memory (RAM) or registers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto in view of Orakkan and Shin to incorporate the teaching of Shanbhogue to utilize the above feature, with the motivation of trying from a finite number of packaging in the field of semiconductors, and further use a volatile memory, which is known in the computer field to be faster than the non-volatile counterpart.

Claims 10 and 17 are directed to a method and a computer-readable non-transitory memory medium, respectively, associated with the system claimed in claim 3. Claims 10 and 17 are similar in scope to claim 3, and are therefore rejected with the same rationale and motivation as claim 3. 

Regarding claim 4, Hashimoto in view of Orakkan, Shin and Shanbhogue teaches the information handling system of claim 3, 
Hashimoto in view of Orakkan do not disclose the below limitations.
Shin discloses wherein the at least one non-volatile memory medium includes flash memory (Shin [0050] “Units and/or devices…may also include one or more storage devices. The one or more storage devices may be tangible or non-transitory computer-readable storage media, such as random access memory (RAM), read only memory (ROM), a permanent mass storage device (such as a disk drive), solid state (e.g., NAND flash) device, and/or any other like data storage mechanism capable of storing and recording data…storage medium may include a Universal Serial Bus (USB) flash drive, a memory stick”, were the device include RAM, which is a volatile memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto in view of Orakkan to incorporate the teaching of Shin to utilize the above feature, with the motivation of utilizing on of the finite asymmetric cryptography which is difficult to decrypt, where the public and private keys have a correspondence relationship with respect to each other in terms of encryption and decryption, as recognized by (Shin [0125]), and further use a volatile memory, which is known in the computer field to be faster than the non-volatile counterpart.
Claim 11 is directed to a method, associated with the system claimed in claim 4. Claim 11 is similar in scope to claim 4, and is therefore rejected with the same rationale and motivation as claim 4. 

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et. al. (US 20030065933 A1), hereinafter Hashimoto, in view of Orakkan (US 20080298297 A1), hereinafter Orakkan, Shin (US 20190173858 A1), hereinafter Shin, and Terui (US 20080232599 A1), hereinafter Terui.

Regarding claim 5, Hashimoto in view of Orakkan, Shin and teaches the information handling system of claim 1, further comprising: 
Hashimoto in view of Orakkan do not disclose the below limitation.
Shin discloses a baseboard management controller configured to receive the public encryption key from the second information handling system [via a data link layer of an Open Systems Interconnection (OSI) model]; wherein, to receive the public encryption key from the other information handling system, the instructions further cause the baseboard management controller to receive the public encryption key from the other information handling system [via the data link layer of the OSI model] (Shin [0139] “[0139] Also, the authentication key processor 2582 may receive an encryption key or a decryption key from the user terminal 201 by using the authentication key. When message transmission and reception become possible through the authentication, the authentication key processor 2582 may enable decryption and encryption of a message by performing control to share the encryption key or the decryption key. In this case, the encryption key or the decryption key may be encrypted by using the authentication key and may be transmitted from the user terminal 201 to the user terminal 202.”, [0125] “the user terminal 200 or 300 according to the present example embodiment may generate a private key for encrypting the first message or a public key for decrypting the first message by the user terminal 200, which transmits the first message, or by the second user terminal 300, which receives the first message. A message encrypted by using a first private key may be decrypted by using a first public key corresponding to the first private key”, [0145] “In operation S120, the first user terminal 201 may generate an encryption key for encrypting the first message. In some example embodiments, the first user terminal 201 may generate the encryption key (private key) for encrypting the first message and a decryption key (public key) corresponding to the encryption key.”, authentication key processor  corresponds to the baseboard management controller).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto in view of Orakkan to incorporate the teaching of Shin to utilize the above feature, with the motivation of utilizing on of the finite asymmetric cryptography which is difficult to decrypt, where the public and private keys have a correspondence relationship with respect to each other in terms of encryption and decryption, as recognized by (Shin [0125]), and further use a volatile memory, which is known in the computer field to be faster than the non-volatile counterpart.
Hashimoto in view of Orakkan and Shin do not disclose the below limitation.
Terui discloses receiving key via a data link layer of an Open Systems Interconnection (OSI) model (Terui [0074] “the decoding key data may be distributed to the information processing device 103 by using a LAN system, such as ETHERNET implemented by a physical layer comprising a first layer and a second layer and a data link layer in the OSI reference model.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto in view of Orakkan and Shin to incorporate the teaching of Terui to utilizes the above feature, with the motivation of distributing decoding keys, as recognized by (Terui [0074]).

Claims 12 and 18 are directed to a method and a computer-readable non-transitory memory medium, respectively, associated with the system claimed in claim 5. Claims 12 and 18 are similar in scope to claim 5, and are therefore rejected with the same rationale and motivation as claim 5. 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et. al. (US 20030065933 A1), hereinafter Hashimoto, in view of Orakkan (US 20080298297 A1), hereinafter Orakkan, Shin (US 20190173858 A1), hereinafter Shin, and Wells (US 20180314827 A1), hereinafter Wells.

Regarding claim 7, Hashimoto in view of Orakkan and Shin teaches the information handling system of claim 1, wherein, to decrypt the first encrypted data stored by the at least [one non-volatile] memory medium to obtain the first data, the instructions further cause [a virtual machine] executed by the information handling system to decrypt, with the first encryption key of the one or more symmetric encryption keys associated with the first address range of the one or more address ranges, the first encrypted data stored by the at least [one non-volatile] memory medium to obtain the first data (Hashimoto [0084-0085] discloses different blocks encrypted with different encryption key, where key is symmetric as disclosed in [0094], and subsequently [0088] “The processor-A reads the distribution key 125, and decrypts the distribution key by using the secret key-A at a protection logic 106. The encrypted program arranged in the memory 108 is read into the cache memory 104 in units of blocks and decrypted in units of blocks by using the decrypted distribution key. At this point, a feature of the processor-A is that it has a capability for generating a block corresponding key in correspondence to each one of a plurality of encrypted blocks from a limited number of secrets, such as two constants Kx and Cx, for example, and carrying out the decryption in units of blocks.”, [0036] “…an address range register configured to store an address range of the data in the encrypted form”, [0079] “decrypting the data according to the encryption key and the address range”, where the various keys corresponding to different address ranges corresponds to the first key, second key, etc. as further disclosed in [0139], Hashimoto further discloses in e.g. [0061, 0087, 0109] operating system (OS) being executed).  
Hashimoto does not explicitly disclose non-volatile memory medium. Orakkan discloses non-volatile memory medium, rationale and motivation in claim 1 apply.
Hashimoto in view of Orakkan and Shin do not disclose virtual machines.
Wells discloses a virtual machine executed by the information handling system to decrypt encrypted information (Wells [0016] “the 
virtual machine manager decrypts the second key pair (the two copies of the egress key) in the key cache, and uses the egress key to decrypt the virtual security module. For example, the virtual machine manager decrypts the virtual security module using one copy of the egress key (which is the current security module key), and re-encrypts the virtual security module using the egress key and stores the encrypted virtual security module.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hashimoto in view of Orakkan and Shin to incorporate the teaching of Wells to utilize the above feature, with the motivation of running the shielded virtual machines even when the guarding service is not available , as recognized by (Wells [0016]).

Claims 14 and 20 are directed to a method and a computer-readable non-transitory memory medium, respectively, associated with the system claimed in claim 7. Claims 14 and 20 are similar in scope to claim 7, and are therefore rejected with the same rationale and motivation as claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haghighat (US 20210263779 A1) discloses Multi-Key TME (MK-TME) extends TME to support multiple encryption keys to provide the ability to specify use of a specific key for only a portion (e.g., page and/or physical address range) of memory.
Gerzon (US 20210200879 A1) discloses encrypting different regions or pages of memory 810 using different encryption keys and/or algorithms.
Ouziel (US 20200201786 A1) discloses providing a capability to an operating system (or a hypervisor, in a virtual computing environment) to use different encryption keys to encrypt pages of physical memory.
Yokoi (US 20190095651 A1) discloses a volume field illustrates an identifier of the volume to which the encryption key is applied. The volume is a volume provided to a host. The same is applied to the volumes illustrated in other tables. An address range field illustrates an address range to which the encryption key is applied in the volume. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497